Citation Nr: 1542917	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-03 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral athlete's foot.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an effective date earlier than December 22, 2006, for the establishment of service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than December 22, 2006, for the establishment of service connection for a low back disability.

5.  Entitlement to an effective date earlier than December 22, 2006, for the establishment of service connection for a left knee disability.

6.  Entitlement to an effective date earlier than December 22, 2006, for the establishment of service connection for a right knee disability.

7.  Entitlement to an effective date earlier than December 22, 2006, for the establishment of service connection for a left ankle disability.

8.  Entitlement to an effective date earlier than December 22, 2006, for the establishment of service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005, to include service in Afghanistan and Iraq, and his decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a January 2013 decision, the Board found that the Veteran had perfected at timely appeal to a May 2005 rating decision that denied service connection for denied service connection for bilateral hearing loss, a low back disability, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, and bilateral athlete's foot.  The Board then remanded the case to the impact of the this decision upon the underlying claims that were the subject of that decision; and directed that if service connection continued to be denied for bilateral athlete's foot, then a Supplemental Statement of the Case (SSOC) should be promulgated on this issue.  The case has now been returned to the Board for further appellate consideration.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the Veteran's bilateral athlete's foot claim, as well as his sleep apnea claim.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was discharged from service in April 2005; and submitted his original claim of service connection for bilateral hearing loss, low back disability, left knee disability, right knee disability, left ankle disability, and right ankle disability that same month.

2.  A May 2005 rating decision, in pertinent part, denied service connection for bilateral hearing loss, a low back disability, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability.

3.  Based upon the Board's January 2013 decision that the Veteran did perfect a timely appeal to the May 2005 rating decision his bilateral hearing loss, low back,  left knee, right knee, left ankle, and right ankle claims remained in adjudicative status until service connection was ultimately established for such disabilities by a July 2009 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of April 25, 2005, for the establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

2.  The criteria for an earlier effective date of April 25, 2005, for the establishment of service connection for a low back disability are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

3.  The criteria for an earlier effective date of April 25, 2005, for the establishment of service connection for left knee disability are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

4.  The criteria for an earlier effective date of April 25, 2005, for the establishment of service connection for right knee disability are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

5.  The criteria for an earlier effective date of April 25, 2005, for the establishment of service connection for left ankle disability are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

6.  The criteria for an earlier effective date of April 25, 2005, for the establishment of service connection right ankle disability are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, the record reflects the Veteran was discharged from service in April 2005; and submitted his original claim of service connection for bilateral hearing loss, low back disability, left knee disability, right knee disability, left ankle disability, and right ankle disability that same month.

As discussed above, the May 2005 rating decision, in pertinent part, denied service connection for bilateral hearing loss, low back disability, left knee disability, right knee disability, left ankle disability, right ankle disability, and bilateral athlete's foot.  Subsequent to the May 2005 rating decision service connection was established for bilateral hearing loss, a low back disability, a left knee disability, a right knee disability, a left ankle disability, and a right ankle disability by a July 2009 rating decision.  In other words, for all claims other than bilateral athlete's foot.  Although these disabilities were originally assigned an April 30, 2007, effective date for the establishment of service connection; the RO subsequently determined there was clear and unmistakable error (CUE) in that determination and assigned an earlier effective date of December 22, 2006, for the establishment of service connection.  The Board notes, however, that this effective date was predicated on the May 2005 rating decision being final; and, thus, an effective date could not be earlier than the application to reopen.

The record also reflects the Veteran submitted a timely Notice of Disagreement (NOD) as to the effective dates of these disabilities, and that a Statement of the Case (SOC) was promulgated on these earlier effective date claims in November 2009.  However, only the Veteran's claim regarding the timeliness of appeal of the May 2005 rating decision was certified as being on appeal to the Board.  Nevertheless, the Veteran testified at his October 2012 hearing that he was pursuing the timeliness of appeal claim, at least in part, to obtain earlier effective dates for the establishment of service connection for his hearing loss, low back, knees, and ankles.  Further, as already noted, the matter of whether the May 2005 rating decision was final does play an integral role in the assignment of the effective date for service connection under the relevant legal provisions.  Thus, the matter of whether earlier effective dates are warranted for the establishment of service connection for these disabilities appears to be part and parcel of the timeliness of appeal claim that was certified as being on appeal to the Board.

As discussed above, the Board found in its January 2013 decision that the Veteran had perfected at timely appeal to a May 2005 rating decision that denied service connection bilateral hearing loss, a low back disability, a left knee disability, a right knee disability, a left ankle disability, a right ankle disability, and bilateral athlete's foot.  The Board then remanded the case to the impact of the this decision upon the underlying claims that were the subject of that decision in order to comply with the requirements of procedural due process.

A subsequent May 2013 Supplemental SOC (SSOC) essentially found that the Board's decision had no impact on these claims.  However, the rationale was that the appeal was not timely, which is contrary to the explicit finding of the Board's January 2013 decision.  The Board further finds that its January 2013 decision does impact the Veteran's now service-connected bilateral hearing loss, low back disability, left knee disability, right knee disability, left ankle disability, and right ankle disability in that these claims remained in adjudicative status from the time of his original April 2005 claim to the July 2009 rating decision that established service connection for such.  

As already stated, the effective date for the grant of service connection for a disease or injury can be the day following separation from active duty if a claim is received within one year after separation from service, as is the case here.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Moreover, the law mandates resolving all reasonable doubt in favor of a claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran is entitled to an earlier effective date of April 25, 2005 (the day after his separation from active service) for the establishment of service connection for bilateral hearing loss, low back disability, left knee disability, right knee disability, left ankle disability, and right ankle disability.  The Board also notes that this is the earliest effective date allowed under the law.  Further, the Veteran indicated that such an award would satisfy his appeal regarding these claims to the extent they were part of the May 2005 rating decision.  See October 2012 hearing transcript, pp. 8-9.


ORDER

An earlier effective date of April 25, 2005, for the establishment of service connection for bilateral hearing loss is granted.

An earlier effective date of April 25, 2005, for the establishment of service connection for a low back disability is granted.

An earlier effective date of April 25, 2005, for the establishment of service connection for left knee disability is granted.

An earlier effective date of April 25, 2005, for the establishment of service connection for right knee disability is granted.

An earlier effective date of April 25, 2005, for the establishment of service connection for left ankle disability is granted.

An earlier effective date of April 25, 2005, for the establishment of service connection right ankle disability is granted.




REMAND

With respect to the claim of service connection for bilateral athlete's foot, the Veteran' service treatment records reflect he was treated for a skin rash of the feet in July 2001, which was assessed as bilateral athlete's foot.  However, service connection was denied for this condition on the basis that he had not current disability to include on a March 2005 VA general medical examination.  In fact, the examination explicitly found that this condition was now quiescent; with no residual; now basically in remission; and did not give him any physical impairment.

The Board notes, however, that the Veteran testified at his October 2012 hearing that he continued to have recurrent athlete's foot and received treatment through VA at the "Gainesville CBOC."  October 2012 hearing transcript, p. 11.  The Veteran is competent, as a lay person, to describe visible symptoms of the feet.  Moreover, even if such problems are not explicitly due to athlete's foot the fact he served on active duty in Iraq means he had active service in the Southwest Asia theater of operations during the Persian Gulf War.  Consequently, he is entitled to consideration of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 which provided, in pertinent part, that service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, symptoms involving the skin.

In view of the foregoing, the Board finds that a competent medical examination is required to determine the nature and etiology of the Veteran's purported skin problems of the feet to include whether they are athlete's foot.

The Board also notes that the Veteran's account of treatment for his athlete's foot through VA indicates there is potentially relevant evidence that is not of record.  Further, the United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

In regard to the sleep apnea claim, the record reflects that service connection was denied for this disability by a December 2013 rating decision.  The record also reflects the Veteran submitted a timely NOD to that decision in January 2014.  However, the record available for the Board's review does not reflect a SOC has, as yet, been promulgated on this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to service connection for sleep apnea and advise him of the time period in which to perfect an appeal as to this issue.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service athlete's foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed athlete's foot since July 2009.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period to include his October 2012 testimony of such treatment at the "Gainesville CBOC."  

After securing any necessary release, obtain those records not on file.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his claimed athlete's foot.  The claims folder should be made available to the examiner for review before the examination.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to state whether the Veteran currently has athlete's foot.  If so, please express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of service, to include the treatment for athlete's foot as noted in the July 2001 service treatment records.

If the Veteran is found to have a chronic skin condition other than athlete's foot, the examiner is asked to address the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis to include.   If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering the aforementioned questions please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the issue of service connection for bilateral athlete's foot in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the last SSOC on this issue in May 2013, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


